Citation Nr: 0740879	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO in Albuquerque, New Mexico.  The claims file was 
subsequently transferred to the RO in Waco, Texas in June 
2003.  

The Board remanded this case back to the RO in June 2005 and 
May 2006 for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD related to a 
verified inservice stressor event is required before a grant 
of service connection can be made.

In this case, the post service medical evidence of record is 
replete with reference to treatment for and diagnosis of 
PTSD.  That notwithstanding, the Board notes that service 
connection also requires credible supporting evidence that 
the claimed in-service stressor occurred and a link 
established by medical evidence between current symptoms and 
an in-service stressor.

The record shows that the RO received an incomplete PTSD 
questionnaire from the veteran of his claimed stressors.  The 
veteran's service personnel records indicate that the veteran 
was assigned to the 572d Engineering Company.  The veteran 
reported that his unit landed in Cam Rahn Bay, but moved all 
over Vietnam.  He reported such general stressors as constant 
attacks from snipers, land mines and booby traps.  He also 
reported witnessing a fellow soldier in his unit commit 
suicide.  However, he did not provide the soldiers name or 
approximate time of this incident.

The record shows the RO sent a request to U.S. Armed Services 
Center for Research of Unit Records (CURR) to provide 
evidence supporting the veteran's claimed stressors.  
However, this request was insufficient.  The RO did not 
provide any detail, including the veteran's unit of 
assignment or his dates in Vietnam, capable of facilitating a 
useful search.  In April 2002, CURR responded that given such 
a general request, a useful search could not be conducted.

In the June 2005 remand, the Board noted the RO's 
insufficient request for unit records from CURR.  The Board 
instead instructed the RO to request unit records from the 
National Archives and Records Administration (NARA) stating 
that if the veteran's presence in areas of documented combat 
can be verified, this would be sufficient to find that he was 
exposed to combat stressors, without documentation of his 
participation in specific historic events.  See Pentecost v. 
Principi, 16 Vet.App. 124 (2002).  While the RO requested 
additional service records from the National Personnel 
Records Center (NPRC), the RO failed to request unit records 
from NARA.  The May 2006 Board remand was for compliance with 
the June 2005 remand in this regard.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

NARA responded in January 2007 that they located extensive 
records, totaling in excess of 60 boxes.  However, NARA was 
unclear on the information being sought.  Further, records in 
their custody would not document the veteran's units of 
assignment history. 

Given the response from NARA, in light of the RO's initial 
request to CURR that was deficient, the Board finds that it 
is the responsibility of the RO to again contact the United 
States Joint Services Records Research Center (JSRRC) 
(previously CURR) so as to obtain the unit records of the 
veteran's unit and to conduct further unit research, if 
possible.  In this regard, the Board notes the veteran was 
assigned to the 572d Engineering Company during his time in 
Vietnam.  As noted in the May 2006 Board remand, internet 
research showed the 572d Engineering Company was 100 percent 
mobile and was attached to the 20th and 39th Engineering 
Battalions, the 35th Engineering Group and 18th Engineering 
Brigade.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, notify 
him of the type of evidence that VA will 
seek to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded another 
opportunity to submit a more detailed PTSD 
questionnaire.  Then, the RO should review 
the veteran's completed PTSD questionnaire 
and various other lay statements and make a 
list of the in-service PTSD stressors 
described therein.  This list and a copy of 
the veteran's personnel file should be 
provided to the Army and Joint Services 
Records Research Center (JSRRC), which 
should be requested to research these 
stressors and to provide records of the 
veteran's unit of assignment, the 572d 
Engineering Company for the period July 
1966 to June 1967.  Upon receipt of a 
response from JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor 
or stressors.

3.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
including the JSRRC, the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
the RO should so state in its report.

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  The 
claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD and, 
if so, whether any in-service stressor(s) 
found to be established by the RO is 
sufficient to produce PTSD.  The examiner 
should be instructed that only the verified 
events listed by the RO may be considered 
as stressors.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

5.  The Board observes that the duty to 
assist is not always a one-way street.  A 
veteran seeking help cannot passively wait 
for it in those circumstances where he may 
or should have information that is 
essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

Accordingly, if the veteran's fails to 
cooperate with the VA's efforts to assist 
him with the factual development of his 
claim, as noted above, no further effort 
will be expended to assist the veteran in 
this regard and the claim will be evaluated 
on the evidence of record.  

6.  After completion of the above 
development, the veteran's claim of service 
connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

